EXHIBIT 10.2


 
CHASE
 
Line of Credit Note
 
$25,000,000.00
 
Date: September 16, 2009



Promise to Pay. On or before July 31, 2010 (the "Stated Maturity Date"), for
value received, WesBanco, Inc. (the "Borrower") promises to pay to JPMorgan
Chase Bank, N.A., whose address is 10 South Dearborn Street, 36th Floor,
Chicago, IL 60603-2003 (the "Bank") or order, in lawful money of the United
States of America, the sum of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) or so much thereof as may be advanced and outstanding, plus
interest on the unpaid principal balance as provided below.


Annual Pay Down. Notwithstanding any other provision of this Note or any other
Related Document, the Borrower agrees that not later than thirty (30) days prior
to the Stated Maturity Date the Borrower shall make one or more payments on this
Note (the "Annual Paydown") in amounts sufficient to reduce the outstanding
principal balance of this Note to $0.00 and the Borrower shall maintain such
balance for a period of not less than thirty (30) consecutive days after the
Annual Paydown (the "Clean-Up Period").  The Borrower agrees that the maximum
amount available under this Note shall be reduced to $0.00 during the Clean-Up
Period and the Borrower shall not request any Advance during the Clean-Up
Period.  If the Annual Paydown results in the payment of all or any portion of
any LIBOR Rate Advance on a date other than the last day of the Interest Period
for the LIBOR Rate Advance, the Borrower shall also pay the Bank amounts
sufficient (in the Bank's reasonable opinion) to compensate the Bank for any
loss, cost or expense incurred as a result thereof.


Interest Rate Definitions. As used in this Note, the following terms have the
following respective meanings:


"Adjusted LIBOR Rate" means, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.


"Adjusted One Month LIBOR Rate" means, with respect to a CB Floating Rate
Advance for any day, the sum of (i) 2.50% per annum plus (ii) the quotient of
(a) the interest rate determined by the Bank by reference to the Page to be the
rate at approximately 11:00 a.m. London time, on such date or, if such date is
not a Business Day, on the immediately preceding Business Day for dollar
deposits with a maturity equal to one (1) month, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to dollar deposits in
the London interbank market with a maturity equal to one (1) month.


"Advance" means a LIBOR Rate Advance or a CB Floating Rate Advance and
"Advances" means all LIBOR Rate Advances and all CB Floating Rate Advances under
this Note.


"Applicable Margin" means with respect to any CB Floating Rate Advance, 0.50%
per annum and with respect to any LIBOR Rate Advance, 2.75% per annum.


"Business Day" means (i) with respect to the Adjusted One Month LIBOR Rate and
any borrowing, payment or rate selection of LIBOR Rate Advances, a day (other
than a Saturday or Sunday) on which banks generally are open in Illinois and/or
New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day other than a
Saturday, Sunday or any other day on which national banking associations are
authorized to be closed.


"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate.  The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.


"CB Floating Rate Advance" means any borrowing under this Note when and to the
extent that its interest rate is determined by reference to the CB Floating
Rate.


"Interest Period" means, with respect to a LIBOR Rate Advance, a period of one
(1) month or three (3) month(s) commencing on a Business Day selected by the
Borrower pursuant to this Note. Such Interest Period shall end on the day which
corresponds numerically to such date one (1) month or three (3) month(s)
thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such first or third succeeding month(s), as
applicable, such Interest Period shall end on the last Business Day of such
first or third succeeding month(s), as applicable. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.


"LIBOR Rate" means with respect to any LIBOR Rate Advance for any Interest
Period, the interest rate determined by the Bank by reference to Reuters Screen
LIBOR01, formerly known as Page 3750 of the Moneyline Telerate Service (together
with any successor or substitute, the "Service") or any successor or substitute
page of the Service, providing rate quotations comparable to those currently
provided on such page of the Service, as determined by the Bank from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market (the "Page") to be the rate at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of the Interest Period for dollar deposits with a maturity equal to
such Interest Period. If no LIBOR Rate is available to the Bank, the applicable
LIBOR Rate for the relevant Interest Period shall instead be the rate determined
by the Bank to be the rate at which the Bank offers to place U.S. dollar
deposits having a maturity equal to such Interest Period with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period.


"LIBOR Rate Advance" means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the Adjusted LIBOR Rate.


"Prime Rate" means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK'S
LOWEST RATE.


"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


"Reserve Requirement" means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.


Interest Rates. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to five (5) LIBOR Rate Advances and/or a CB Floating
Rate Advance. The Borrower shall pay interest to the Bank on the outstanding and
unpaid principal amount of each CB Floating Rate Advance at the CB Floating Rate
plus the Applicable Margin and each LIBOR Rate Advance at the Adjusted LIBOR
Rate. Interest shall be calculated on the basis of the actual number of days
elapsed in a year of 360 days. In no event shall the interest rate applicable to
any Advance exceed the maximum rate allowed by law. Any interest payment which
would for any reason be deemed unlawful under applicable law shall be applied to
principal.


Bank Records. The Bank shall, in the ordinary course of business, make notations
in its records of the date, amount, interest rate and Interest Period of each
Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to this Note.


Notice and Manner of Electing Interest Rates on Advances. The Borrower shall
give the Bank written notice (effective upon receipt) of the Borrower's intent
to draw down an Advance under this Note no later than 2:00 p.m. Eastern time, on
the date of disbursement, if the full amount of the drawn Advance is to be
disbursed as a CB Floating Rate Advance and no later than 11:00 a.m. Eastern
time three (3) Business Days before disbursement, if any part of such Advance is
to be disbursed as a LIBOR Rate Advance. The Borrower's notice must specify: (a)
the disbursement date, (b) the amount of each Advance, (c) the type of each
Advance (CB Floating Rate Advance or LIBOR Rate Advance), and (d) for each LIBOR
Rate Advance, the duration of the applicable Interest Period; provided, however,
that the Borrower may not elect an Interest Period ending after the maturity
date of this Note. Each LIBOR Rate Advance shall be in a minimum amount of One
Hundred Thousand and 00/100 Dollars ($100,000.00). All notices under this
paragraph are irrevocable. By the Bank's close of business on the disbursement
date and upon fulfillment of the conditions set forth herein and in any other of
the Related Documents, the Bank shall disburse the requested Advances in
immediately available funds by crediting the amount of such Advances to the
Borrower's account with the Bank.


Conversion and Renewals. The Borrower may elect from time to time to convert one
type of Advance into another or to renew any Advance by giving the Bank written
notice no later than 2:00 p.m. Eastern time, on the date of the conversion into
or renewal of a CB Floating Rate Advance and 11:00 a.m. Eastern time three (3)
Business Days before conversion into or renewal of a LIBOR Rate Advance,
specifying: (a) the renewal or conversion date, (b) the amount of the Advance to
be converted or renewed, (c) in the case of conversion, the type of Advance to
be converted into (CB Floating Rate Advance or LIBOR Rate Advance), and (d) in
the case of renewals of or conversion into a LIBOR Rate Advance, the applicable
Interest Period, provided that (i) the minimum principal amount of each LIBOR
Rate Advance outstanding after a renewal or conversion shall be One Hundred
Thousand and 00/100 Dollars ($100,000.00); (ii) a LIBOR Rate Advance can only be
converted on the last day of the Interest Period for the Advance; and (iii) the
Borrower may not elect an Interest Period ending after the maturity date of this
Note. All notices given under this paragraph are irrevocable. If the Borrower
fails to give the Bank the notice specified above for the renewal or conversion
of a LIBOR Rate Advance by 11:00 a.m. Eastern time three (3) Business Days
before the end of the Interest Period for that Advance, the Advance shall
automatically be converted to a CB Floating Rate Advance on the last day of the
Interest Period for the Advance.


Interest Payments. Interest on the Advances shall be paid on the last day of
each quarter, beginning with the first quarter following disbursement of the
Advance, whether the Advance is a CB Floating Rate Advance or LIBOR Rate
Advance.


Principal Payments. All outstanding principal and interest is due and payable in
full on the Stated Maturity Date.


Default Rate of Interest. After a default has occurred under this Note, whether
or not the Bank elects to accelerate the maturity of this Note because of such
default, all Advances outstanding under this Note, shall bear interest at a per
annum rate equal to the interest rate being charged on each such Advance plus
three percent (3.00%) from the date the Bank elects to impose such rate.
Imposition of this rate shall not affect any limitations contained in this Note
on the Borrower's right to repay principal on any LIBOR Rate Advance before the
expiration of the Interest Period for each such Advance.


Prepayment/Funding Loss Indemnification. The Borrower may prepay all or any part
of any CB Floating Rate Advance at any time without premium or penalty.


The Borrower shall pay the Bank amounts sufficient (in the Bank's reasonable
opinion) to compensate the Bank for any loss, cost, or expense incurred as a
result of:


A.           Any payment of a LIBOR Rate Advance on a date other than the last
day of the Interest Period for the Advance, including, without limitation,
acceleration of the Advances by the Bank pursuant to this Note or the other
Related Documents; or


B.           Any failure by the Borrower to borrow or renew a LIBOR Rate Advance
on the date specified in the relevant notice from the Borrower to the Bank.


Additional Costs. If any applicable domestic or foreign law, treaty, government
rule or regulation now or later in effect (whether or not it now applies to the
Bank) or the interpretation or administration thereof by a governmental
authority charged with such interpretation or administration, or compliance by
the Bank with any guideline, request or directive of such an authority (whether
or not having the force of law), shall (a) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note or
the other Related Documents (other than taxes imposed on the overall net income
of the Bank by the jurisdiction or by any political subdivision or taxing
authority of the jurisdiction in which the Bank has its principal office), or
(b) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, Federal Deposit Insurance
Corporation deposit insurance premiums or assessments) against assets of,
deposits with or for the account of, or credit extended by the Bank, or (c)
impose any other condition with respect to this Note or the other Related
Documents and the result of any of the foregoing is to increase the cost to the
Bank of extending, maintaining or funding any LIBOR Rate Advance or to reduce
the amount of any sum receivable by the Bank on any Advance, or (d) affect the
amount of capital required or expected to be maintained by the Bank (or any
corporation controlling the Bank) and the Bank determines that the amount of
such capital is increased by or based upon the existence of the Bank's
obligations under this Note or the other Related Documents and the increase has
the effect of reducing the rate of return on the Bank's (or its controlling
corporation's) capital as a consequence of the obligations under this Note or
the other Related Documents to a level below that which the Bank (or its
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by the Bank to be material, then the Borrower shall pay to the Bank, from
time to time, upon request by the Bank, additional amounts sufficient to
compensate the Bank for the increased cost or reduced sum receivable. Whenever
the Bank shall learn of circumstances described in this section which are likely
to result in additional costs to the Borrower, the Bank shall give prompt
written notice to the Borrower of the basis for and the estimated amount of any
such anticipated additional costs. A statement as to the amount of the increased
cost or reduced sum receivable, prepared in good faith and in reasonable detail
by the Bank and submitted by the Bank to the Borrower, shall be conclusive and
binding for all purposes absent manifest error in computation.


Illegality. If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Rate Advances, then, upon notice to the Borrower by the Bank, the
outstanding principal amount of the LIBOR Rate Advances, together with accrued
interest and any other amounts payable to the Bank under this Note or the other
Related Documents on account of the LIBOR Rate Advances shall be repaid (a)
immediately upon the Bank's demand if such change or compliance with such
requests, in the Bank's judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request provided, however, that subject to the terms and
conditions of this Note and the other Related Documents the Borrower shall be
entitled to simultaneously replace the entire outstanding balance of any LIBOR
Rate Advance repaid in accordance with this section with a CB Floating Rate
Advance in the same amount.


Inability to Determine Interest Rate. If the Bank determines that (a) quotations
of interest rates for the relevant deposits referred to in the definition of
Adjusted LIBOR Rate are not being provided for purposes of determining the
interest rate on a LIBOR Rate Advance as provided in this Note, or (b) the
relevant interest rates referred to in the definition of Adjusted LIBOR Rate do
not accurately cover the cost to the Bank of making, funding or maintaining
LIBOR Rate Advances, then the Bank shall at the Bank's option, give notice of
such circumstances to the Borrower, whereupon (i) the obligation of the Bank to
make LIBOR Rate Advances shall be suspended until the Bank notifies the Borrower
that the circumstances giving rise to the suspension no longer exists, and (ii)
the Borrower shall repay in full the then outstanding principal amount of each
LIBOR Rate Advance, together with accrued interest, on the last day of the then
current Interest Period applicable to the LIBOR Rate Advance, provided, however,
that, subject to the terms and conditions of this Note and the other Related
Documents, the Borrower shall be entitled to simultaneously replace the entire
outstanding balance of any LIBOR Rate Advance repaid in accordance with this
section with an Advance bearing interest at the CB Floating Rate plus the
Applicable Margin for CB Floating Rate Advances in the same amount. If the Bank
determines on any day that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted One Month LIBOR Rate are not
being provided for purposes of determining the interest rate on any CB Floating
Rate Advance on any day, then each CB Floating Rate Advance shall bear interest
at the Prime Rate plus the Applicable Margin for CB Floating Rate Advances until
the Bank determines that quotations of interest rates for the relevant deposits
referred to in the definition of Adjusted One Month LIBOR Rate are being
provided.


Obligations Due on Non-Business Day. Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a LIBOR Rate Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.


Matters Regarding Payment. The Borrower will pay the Bank at the Bank's address
shown above or at such other place as the Bank may designate. Payments shall be
allocated among principal, interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of
any payment which is less than the payment due at the time shall not constitute
a waiver of the Bank's right to receive payment in full at that time or any
other time.


Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Related Documents, the Borrower hereby
authorizes the Bank to initiate debit entries to Account Number 707505566 at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and (3)
that if a debit is not made because the above-referenced account does not have a
sufficient available balance, or otherwise, the payment may be late or past due.


Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulates that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Bank or, if billed, within the time specified.


Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that no advance shall be used for any personal, family or household
purpose.  The proceeds of the loan shall be used only for short term working
capital for the Borrower's ordinary business operations and to repurchase shares
of the Borrower's stock.  The Borrower shall not use the proceeds of the loan to
(i) make any form of capital injection (as determined by the Bank in its sole
discretion) in any Subsidiary, including without limitation making any
contribution to any Subsidiary's capital, purchasing any Subsidiary's capital
stock, or making any subordinated loan to any Subsidiary or (ii) make any
payment in connection with or for any purpose related to the Borrower's or any
of its Subsidiary's participation in the United States Department of the
Treasury's Troubled Asset Relief Program Capital Purchase Program. Before
requesting any Advance that will be used to repurchase shares of the Borrower's
stock, the Borrower shall (1) promptly inform the Bank in writing of (A) whether
or not the shares of stock will be immediately retired and (B) the value of such
shares of stock and (2) if the stock is not immediately retired, furnish to the
Bank a completed Federal Reserve Board Form U-1 in Proper Form and take such
steps and execute such other documents as required by the Bank to comply with
Federal Reserve Board Regulation U.


Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower's obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any default, event of default, or any event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, the Borrower may borrow, pay down and reborrow under this Note
subject to the terms of the Related Documents.


Credit Agreement.  This Note is subject to that certain Amended and Restated
Credit Agreement by and between the Borrower and the Bank, dated September 16,
2009, and all amendments, restatements and replacements thereof (the "Credit
Agreement") to which reference is hereby made for a more complete statement of
the terms and conditions under which the loan evidenced hereby is made and is to
be repaid. The terms and provisions of the Credit Agreement are hereby
incorporated and made a part hereof by this reference thereto with the same
force and effect as if set forth at length herein. No reference to the Credit
Agreement and no provisions of this Note or the Credit Agreement shall alter or
impair the absolute and unconditional obligation of the Borrower to pay the
principal and interest on this Note as herein prescribed. Capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


Events of Default/Acceleration. If any Event of Default (as defined in the
Credit Agreement) or any other default or event of default occurs under any of
the other Related Documents, then this Note shall become due immediately,
without notice, at the Bank's option, and the Borrower hereby waives notice of
presentment for payment, notice of nonpayment, notice of intent to accelerate,
notice of acceleration, protest, notice of protest, and the filing of suit and
diligence in collecting this Note and all other demands and notices and the Bank
may exercise any remedies provided by the Credit Agreement and/or other Related
Documents.


Renewal and Extension. This Note is given in replacement, renewal and/or
extension of, but not in extinguishment of the indebtedness evidenced by, that
Line of Credit Note dated May 31, 2009, executed by the Borrower in the original
principal amount of Twenty-Five Million and 00/100 Dollars ($25,000,000.00),
including previous renewals or modifications thereof, if any (the "Prior Note"
and together with all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with the Prior Note, the "Prior Related Documents"), and is not a
novation thereof. All interest evidenced by the Prior Note shall continue to be
due and payable until paid. The Borrower fully, finally, and forever releases
and discharges the Bank and its successors, assigns, directors, officers,
employees, agents, and representatives (each a "Bank Party") from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, of the Borrower, whether now known or unknown to the
Borrower (i) in respect of the Liabilities evidenced by the Prior Note and the
Prior Related Documents, or of the actions or omissions of any Bank Party in any
manner related to the Liabilities evidenced by the Prior Note or the Prior
Related Documents and (ii) arising from events occurring prior to the date of
this Note. If applicable, all Collateral continues to secure the payment of this
Note and the Liabilities. The provisions of this Note are effective on the date
that this Note has been executed by all of the signers and delivered to the
Bank.


Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note.





     
Borrower:
Address:
One Bank Plaza
Wheeling, WV 26003
 
WesBanco, Inc.
     
By:
  /s/ Paul M. Limbert           Paul M. Limbert          President and Chief
Executive Officer        
Printed Name
Title
 
Date Signed:
  September 17, 2009














